94 S.E.2d 496 (1956)
244 N.C. 528
Allie H. TYNES
v.
Charles DAVIS.
No. 37.
Supreme Court of North Carolina.
September 26, 1956.
Critcher & Gurganus and Hugh G. Horton, Williamston, for defendant, appellant.
Lucas, Rand & Rose, Wilson, for plaintiff, appellee.
PER CURIAM.
An assignment of error not supported by an exception is ineffectual. Barnette v. Woody, 242 N.C. 424, 88 S.E.2d 223. Here no exception appears in the entire case on appeal. Hence, there is no basis for the assignments of error appellant attempts to set forth; and no question of law is presented to this Court for decision. Rigsbee v. Perkins, 242 N.C. 502, 87 S.E.2d 926. See Rules 19(3) and 21, Rules of Practice in the Supreme Court, 221 N.C. 554, 558.
The judgment, supported by pleadings, evidence and verdict, will not be disturbed.
Apart from the foregoing, inspection of the record discloses that the case was well and fairly tried in accordance with settled legal principles.
No error.
JOHNSON, J., not sitting.